    Case 1:17-md-02800-TWT Document 520 Filed 11/28/18 Page 1 of 2




                    UNITED STATES DISTRICT COURT,
                    NORTHERN DISTRICT OF GEORGIA
                               ATLANTA DIVISION

                                               MDL Docket No. 2800
IN RE: EQUIFAX INC. CUSTOMER                   Case No. 1:17-md-2800
DATA SECURITY BREACH
LITIGATION
                                               CONSUMER TRACK
                                               Carson Block v. Equifax, Inc., et al
                                               Member Case No. 1:17-cv-05341



NOTICE REGARDING AGREEMENT SETTING A DATE OF DECEMBER 7,
 2018, FOR PLAINTIFF CARSON BLOCK’S DEADLINE TO FILE A REPLY
IN SUPPORT OF HIS MOTION TO ESTABLISH A SEPARATE DISCOVERY
                            TRACK

     I, Scott Lesowitz, declare, under penalty of perjury under the laws of the United
States, that to the best of my knowledge and understanding, on November 21, 2018,
counsel S. Stewart Haskins II of King & Spalding LLP, and Anthony L. Cochran of
Chilivis, Cochran, Larkins & Bever, LLP, indicated to me that they have no objection
to Plaintiff Carson Block filing a reply to his Motion to Establish a Separate
Discovery Track (the “Motion”) as late as December 7, 2018.
     As background:
     On August 12, 2018, Plaintiff Carson Block filed the Motion (Doc. No. 451 in
17-md-2800).
      On September 26, 2018, the Court gave Defendants 45 days to file oppositions
to the Motion, but did not set any dates regarding the filing of a reply (Doc. No. 475
in 17-md-2800).


                                           1
    Case 1:17-md-02800-TWT Document 520 Filed 11/28/18 Page 2 of 2




      On November 13 and 14, 2018, Defendants filed oppositions to the Motion
(Doc. Nos. 55 & 56 in 17-cv-5341).

Dated: November 28, 2018       SYVERSON, LESOWITZ & GEBELIN, LLP

                                     /s/ Scott M. Lesowitz
                                     SCOTT M. LESOWITZ
                                     DEAN WEINREICH
                                     Attorneys for Plaintiff
                                     Carson Block




                                        2
